Citation Nr: 0305092	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from June 1986 to March 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama, which awarded an increased rating of 50 percent for 
the veteran's service-connected disability from generalized 
anxiety disorder.

In November 2000, the Board remanded this matter to the RO 
for additional development including: acquisition of the 
veteran's VA vocational rehabilitation file; acquisition of 
additional treatment records; acquisition of records from the 
Social Security Administration, and; conduct of a VA 
neuropsychiatric examination.  In a supplemental statement of 
the case dated in March 2002, the RO redesignated the 
veteran's service-connected as generalized anxiety 
disorder/post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The appellant has been notified of the evidence that is 
necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The veteran's disability from generalized anxiety 
disorder, more recently diagnosed as PTSD, is manifested by 
symptoms productive of occupational and social impairment 
with deficiencies in most areas, such as family relations, 
judgment, thinking or mood, including symptoms of near 
continuous depression affecting her ability to function 
effectively, mildly impaired impulse control such as 
irritability, difficulty in adapting to stressful 
circumstances, including work or work-like settings, anxiety, 
flashbacks, hypervigilance, insomnia, difficulty with 
concentration and attention, social isolation, and inability 
to establish and maintain effective relationships, but 
without such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

4.  The veteran's sole service-connected disability is 
generalized anxiety disorder/PTSD, which, pursuant this 
decision, is rated 70 percent disabling.

5.  The veteran has a master's degree, but has not been 
employed since her separation from service in March 1989.

6.  The veteran's disability from generalized anxiety 
disorder/PTSD prevents her from securing and following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 70 percent, 
and no more, for PTSD have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Codes, 9400, 9411 (2002).

2.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a), 
(b) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her disability from her service-
connected neuropsychiatric disorder, previously diagnosed as 
generalized anxiety disorder and more recently diagnostic as 
PTSD has worsened and warrants a rating higher than the 50 
percent evaluation currently in effect.  She also contends 
that such service-connected disability renders her unable to 
obtain and retain substantial employment, and that she is 
entitled to TDIU.

For the reasons and bases discussed below, the Board 
concludes that the criteria for an increased rating of 70 
percent for the veteran's service connected neuropsychiatric 
disorder have been met.  The Board further concludes that the 
veteran is entitled to TDIU.

I.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1995).

Service medical records show that in July 1988, the veteran 
was seen with complaints of anxiety and depressed mood with 
paranoid feelings.   An examiner noted an impression of 
reactive paranoid disorder with paranoid behavior.  
Subsequently dated service medical records contained 
diagnoses of adjustment disorder with mixed emotional 
features and PTSD.  

During a VA examination in June 1989, the veteran had 
complaints of poor sleep, fright, anxiety, and weight loss.  
On mental status examination, she appeared tense and anxious.  
She answered questions relevantly and coherently and in a 
spontaneous manner, although she was somewhat reluctant and 
guarded in talking about some of her experiences.  Her mood 
was mildly depressed and affect was shallow.  She did not 
describe any delusions or hallucinations.  Based on findings 
during the mental status examination, the examiner reported a 
diagnosis of generalized anxiety disorder.

The veteran was granted entitlement to service connection for 
generalized anxiety disorder by the RO's October 1989 rating 
decision.  She was awarded a rating of 30 percent.  The 30 
percent rating remained in effect until April 6, 1998.  
Effective on that date, the RO awarded an increased rating of 
50 percent by its September 1998 rating decision.

The following is a summary of the pertinent evidence in the 
claims file.

In a letter dated in March 1998, a private psychologist 
reported that he had been treating the veteran since July 
1996.  She was being treated for diagnoses of recurrent major 
depression, generalized anxiety disorder and/or PTSD.  
Because of symptoms of suspicion, distrust, and fear, she was 
unable to follow through with vocational plans.  The examiner 
reported that the veteran was unable to maintain any form of 
employment and that her condition would not change 
significantly in the future.  In the examiner's opinion, the 
veteran was 100 percent disabled.

In a letter dated in April 1998, a VA counseling psychologist 
determined that the veteran was not feasible for VA 
vocational rehabilitation, as she was too severely disabled 
to participate in a program of training or hold competitive 
employment.

The veteran was afforded a VA neuropsychiatric examination in 
May 1998.  The examiner noted that she had a master's degree 
but had been unemployed since her discharge from the Navy in 
March 1989.  Her complaints included extreme, excessive 
worry, anxiety, nervousness, restlessness, insomnia, chronic 
fatigue, irritability, difficulty with concentration, 
isolation and inability to make friends, and inability to 
handle stressful situations.  On mental status examination, 
her thought content and processes were within normal limits.  
She admitted to having suicidal ideations but denied any 
current plan or intent.  She denied homicidal ideation.  She 
was able to maintain personal hygiene and perform activities 
of daily living.  Although she was fully oriented, her 
memory, concentration, and judgment were severely impaired.  
Her speech was slow, her affect was flat, and her mood was 
depressed.  The examiner reported that her symptoms were 
frequent, severe, and chronic, with no periods of remission 
during the previous 12 months.  The examiner reported a 
diagnosis of chronic, severe generalized anxiety disorder.  
The examiner reported that the veteran could not establish 
and maintain effective social and occupational relationships, 
and was not able to handle stressful situations due to 
generalized anxiety disorder.

Based on the foregoing evidence, The RO awarded an increased 
rating of 50 percent, effective from the date of receipt of 
the veteran's claim for an increased rating received in April 
1998.

In a letter dated in December 2000, a private psychologist 
reported that the veteran had diagnoses of major depression, 
generalized anxiety disorder, and PTSD.  He reported that the 
diagnosis of PTSD was the "most descriptive."  He also 
reported that the veteran was unable to maintain employment.  
In a January 2001 letter, the same psychologist indicated 
that psychological testing indicated that the veteran's 
symptoms were in the severe range.  He reported that it was 
unlikely that the veteran would return to gainful employment.

The veteran was afforded another VA neuropsychiatric 
examination in December 2000.  The examiner reviewed the 
evidence in the claims file and reported that it was clear 
that the veteran had symptoms of PTSD, which, according to 
the examiner, was the correct diagnosis.  Her symptoms were 
frequent and severe, without remission.  She complained of 
intrusive thoughts and recollections of distressing in-
service experiences, nightmares, flashbacks, a preference for 
isolation, avoidant behavior, inability to trust others, 
sleep disturbance, hypervigilance, chronic depression, loss 
of interest in previously pleasurable activities, and 
feelings of alienation from other people.  On mental status 
examination, she appeared cautious.  Thought processes and 
content appeared to be with normal limits.  She denied 
current delusions and hallucination.  She admitted to having 
frequent suicidal thoughts and ideations with no current plan 
or intent.  She denied current homicidal thought, ideation, 
plan or intent.  She appeared able to manage minimal  
personal hygiene and other basic activities of daily living.  
She was fully oriented.  Long-term memory was intact.  Short-
term memory, concentration, and judgment were severely 
impaired.  Her speech was slow and her mood was moderately 
depressed.  She had complaints of panic attacks and chronic 
sleep impairment.  The examiner reported that symptoms 
previously diagnosed as generalized anxiety disorder should 
currently be diagnosed as chronic, severe, PTSD.  The 
examiner reported that the veteran had severe social and 
occupation impairment due to PTSD.  The veteran was unable to 
establish or maintain effective social or occupation 
relationships due to PTSD, or handle stressful circumstances.  
The examiner also noted that the veteran was having marital 
difficulties due to symptoms of PTSD.  She was not suitable 
for employment.  The examiner noted that the veteran was able 
to understand complex commands.  Her abstract thinking was 
intact.  She had obsessive rituals related to hypervigilance 
that could dramatically interfere with her routine 
activities.  Impulse control was mildly impaired.  There was 
no gross impairment in thought processes or communication.  
There were no persistent delusions or hallucination, or 
grossly inappropriate behavior.  The veteran was able to name 
her relatives, recall her own name and her previous 
occupation.

Records received by the RO from the Social Security 
Administration in December 2000, although informative about 
the history of the veteran's neuropsychiatric disorder, are 
not probative of her disability during the period pertinent 
to her current claim.  Such records do tend to show that the 
veteran's disability from her neuropsychiatric disorder has 
been severe and chronic and required hospital treatment in 
1989, 1992, and 1994.  For purposes of an award of disability 
benefits administered by the Social Security Administration, 
the veteran was determined to be have been disabled since 
July 1988.

To evaluate the veteran disability from generalized anxiety 
disorder, now also diagnosed as PTSD, the RO has utilized 
Diagnostic Code 9400 and the general rating formula for 
mental disorders.  Under the general rating formula, 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate symptoms, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning; 
e.g., having few friends or having conflicts with peers or 
co-workers.  A GAF score of 41 to 50 reflects a serious level 
of impairment, e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting or serious impairment in 
social, occupational or school functioning, e.g., no friends, 
unable to keep a job.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication, e.g., speech 
is illogical at times, obscure or irrelevant, or major 
impairment in several areas such as work, school, family 
relations, judgment, thinking or mood, e.g., depressed man 
avoids friends, neglects family, and is unable to work.  A 
GAF score between 21-30 is deemed to represent behavior that 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or instability to functioning almost all areas 
(e.g. stays in bed all day; no job, home, or friends).  See 
38 C.F.R. § 4.130.  At the time of the May 1998 VA 
neuropsychiatric examination, the examiner reported that the 
veteran GAF score was 45, indicative of serious social and 
occupational impairment.  At the time of the December 2000 VA 
neuropsychiatric examination, her GAF was 41, also indicative 
of serious social and occupational impairment.

Based on a review of the entire record, the Board finds that 
the veteran's disability from generalize anxiety disorder, 
more recently diagnosed as PTSD, is manifested by symptoms 
productive of occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking or mood, including symptoms of near 
continuous depression affecting her ability to function 
effectively, impaired impulse control such as irritability, 
difficulty in adapting to stressful circumstances, including 
work or work-like settings, anxiety, flashbacks, 
hypervigilance, insomnia, difficulty with concentration and 
attention, social isolation, and inability to establish and 
maintain effective relationships.

However, the clinical finds in the claims file do not 
document chronic symptoms that would support a schedular 
rating of 100 percent.  There are no findings of such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

Based on the findings discussed above, the Board concludes 
that the criteria for a schedular rating of 70 percent, but 
no higher, have been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation.  38 C. F. R. §§  4.1, 4.2 
(2002).  The Board has also considered the provisions of 38 
C.F.R. §  4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  
The Board finds that the veteran's disability picture from 
generalized anxiety disorder/PTSD does not more closely 
approximate the schedular criteria for a rating of 100 
percent, as she does not have symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for name of close relatives, own 
occupation, or own name. 

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the rating schedule is not inadequate, as it 
provides for a higher rating,  100 percent, when the required 
manifestations are shown.  In addition, the veteran's 
disability picture is not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards.  The record does not show that during the period 
under consideration the veteran has required frequent periods 
of hospitalization for her neuropsychiatric disorder.  Nor is 
it otherwise shown that her disability picture is exceptional 
or unusual.  Therefore, the Board concludes that referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension service is for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) is not 
warranted.  The Board will also consider, below, whether the 
veteran should be rated as totally disabled under 38 C.F.R. 
§ 4.16.

II.  Entitlement to TDIU

The Court has determined that a TDIU claim is "merely an 
alternate way to obtain a total disability rating without 
being rated 100 percent disabled under the rating schedule."  
Norris v. West, 12 Vet. App. 413, 421 (1999).  In essence, a 
TDIU claim is a type of increased rating claim.  
Consequently, as the veteran meets the minimum criteria of 
38 C.F.R. § 4.16(a) and there is evidence of current service-
connected unemployability, the Board's evaluation will also 
include the reasonably-raised claim for TDIU.  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person or the particular 
veteran to follow a substantially gainful occupation.  38 
C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person or the particular 
veteran to follow a substantially gainful occupation; 
provided that permanent total disability shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
4.15.  

A total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 
4.16(a).

Pursuant to this decision, the veteran's service-connected 
disability will be rated 70 percent.  The veteran has no 
other service-connected disabilities.   She meets the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
her service- connected disabilities.  The issue, therefore, 
is whether the veteran's service-connected disability alone 
prevents her from engaging in substantially gainful 
employment. (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In this case, the evidence shows that the veteran has a 
master's degree.  It has been noted that she has not been 
employed since here separation from service in 1989.  A VA 
vocational rehabilitation evaluator has indicated that 
vocational rehabilitation is not feasible due to the severity 
of the veteran's neuropsychiatric symptoms.  

Given the severity of the veteran's neuropsychiatric 
disability, consistent findings by both VA and private 
examiners that she is unemployable due to such disability, 
and the VA vocational rehabilitation findings that she is not 
feasible for vocational rehabilitation due to the severity of 
her service-connected disability, the Board finds that the 
evidence supports the assignment of a TDIU rating in this 
case.  

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.  

In this case, the VA has substantially complied with the duty 
to assist.  The Board acknowledges, however, that VA has not 
provided the veteran with specific notice of which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA, as required by the duty to 
notify provisions of the VCAA. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Nonetheless, various notices and 
communications, such as the rating decision and statement of 
the case, have informed the veteran of the applicable laws 
and regulations pertinent to her claim and the evidence 
needed to substantiate her claim. 

The veteran has also had the opportunity to testify regarding 
her claim, but declined.  The record does not indicate that 
there are any additional pertinent records to obtain.  
Although the notice provisions of the VCAA have not been 
specifically complied with, a remand for further technical 
compliance with the provisions of the VCAA is not necessary.  
In light of the result in this case (an increase in her 
evaluation and a grant of a TDIU rating), the Board finds 
that any failure of VA in fulfilling its duties to notify and 
assist the veteran pursuant to the VCAA is essentially 
harmless error, and does not prejudice the veteran in this 
instance. 

ORDER

An increased schedular rating of 70 percent for generalized 
anxiety disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

